Filed 11/9/22 P. v. Williams CA4/2
Opinion following transfer from Supreme Court

                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
   California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
 publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
                                        ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                   DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E072975

 v.                                                                      (Super.Ct.No. RIF088153)

 CURTIS JOHN WILLIAMS,                                                   OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Reversed and remanded with directions.

         Kenneth H. Nordin, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra and Rob Bonta, Attorneys General, Lance E. Winters, Chief Assistant

Attorney General, Julie L. Garland and Charles C. Ragland, Senior Assistant Attorneys

General, Eric A. Swenson, Felicity Senoski and Alan L. Amann, Deputy Attorneys General,

for Plaintiff and Respondent.


                                                               1
                                     INTRODUCTION

       Defendant and appellant Curtis John Williams filed a petition for resentencing

pursuant to Penal Code former section 1170.95,1 which the trial court denied. Defendant

appealed, arguing that his petition was improperly denied since he made a prima facie

showing that the provisions of former section 1170.95 applied to him. By opinion filed

October 8, 2020, we affirmed.

       On September 28, 2022, the California Supreme Court transferred the matter back to

us with directions to vacate our decision and reconsider the cause in light of Strong, supra,

13 Cal.5th 698 and People v. Lewis (2021) 11 Cal.5th 952 (Lewis). On October 3, 2022, we

ordered our decision vacated and set a briefing schedule.

       Defendant now contends the trial court almost certainly based its denial of his

petition on the felony-murder special-circumstance findings. He argues that pursuant to

Strong, the court erred in determining the jury’s true findings on the special circumstance

allegations rendered prior to the decisions in People v. Banks (2015) 61 Cal.4th 788 (Banks)

and People v. Clark (2016) 63 Cal.4th 522 (Clark), made him ineligible for relief.

Defendant maintains he made the requisite prima facie showing, and the matter should be

remanded for an order to show cause (OSC) hearing. The People concede that the matter


       1  Effective June 30, 2022, the Legislature renumbered section 1170.95 as section
1172.6, without substantive change. (See People v. Strong (2022) 13 Cal.5th 698, 708, fn. 2
(Strong).) This opinion will use the statutory designation in effect at the time defendant
filed his petition where appropriate and the new statutory designation for events occurring
after the change in the law. All further statutory references will be to the Penal Code unless
otherwise indicated.


                                              2
should be remanded for further proceedings. We reverse and remand the matter for a new

prima facie hearing.

                              PROCEDURAL BACKGROUND

       A jury convicted defendant of second degree murder (§ 187, subd. (a), count 1), first

degree murder (§ 187, subd. (a), count 2), and rape by force in concert with another (§§ 261,

subd. (a)(2), 264.1, count 3). The jury also returned true findings on the special

circumstance allegations that the murder in count 2 was committed while defendant was

engaged in the commission of a kidnapping and a rape. (§ 190.2, subd. (a)(17)(B) & (C).)

(People v. Williams (Sept. 8, 2003, E031301) [nonpub. opn.].) The trial court sentenced

defendant to life without the possibility of parole on count 2, an indeterminate term of 15

years to life on count 1 to be served consecutively, and two years for the firearm

enhancements on counts 1 and 2 to be served consecutively. The court stayed the sentence

on count 3, pursuant to section 654.

       In 2003, defendant appealed, and this court affirmed his convictions. (People v.

Williams, supra, E031301.)

       On January 4, 2019, defendant filed a petition for resentencing pursuant to former

section 1170.95.

       The trial court held a hearing on April 19, 2019. Defendant was represented by

counsel and said he was unsure whether the People had filed a reply to the petition. The

People stated that no reply had been filed and added: “[T]his was also a special

circumstance case, . . . It required the jury to find that the defendant aided and abetted with



                                               3
intent to kill or was a major participant with reckless indifference. The appellate opinion is

also—its attached to our response. And found sufficient evidence of a major participant and

reckless indifference.” The court then summarily denied the petition.

                                         DISCUSSION

       Defendant argues that the court erred in denying his petition, and the matter should

be remanded for an OSC hearing. The People concede the matter should be remanded for

further proceedings. We reverse the court’s denial and remand the matter for a new prima

facie hearing.

       “Senate Bill [No.] 1437 [(2017-2018 Reg. Sess.)] significantly limited the scope of

the felony-murder rule to effectuate the Legislature’s declared intent ‘to ensure that murder

liability is not imposed on a person who is not the actual killer, did not act with the intent to

kill, or was not a major participant in the underlying felony who acted with reckless

indifference to human life.’ ” (Strong, supra, 13 Cal.5th at pp. 707-708.) “Defendants who

were neither actual killers nor acted with the intent to kill can be held liable for murder only

if they were ‘major participant[s] in the underlying felony and acted with reckless

indifference to human life, as described in subdivision (d) of [Penal Code] Section 190.2’—

that is, the statute defining the felony-murder special circumstance.” (Id. at p. 708.)

“Senate Bill 1437 also created a special procedural mechanism for those convicted under the

former law to seek retroactive relief under the law as amended. [Citations.] Under newly

enacted section 1172.6, the process begins with the filing of a petition containing a

declaration that all requirements for eligibility are met [citations], including that ‘[t]he



                                                4
petitioner could not presently be convicted of murder or attempted murder because of

changes to . . . Section 188 or 189 made effective January 1, 2019,’ the effective date of

Senate Bill 1437 [citation].” (Ibid., fn. omitted.)

       “When the trial court receives a petition containing the necessary declaration and

other required information, the court must evaluate the petition ‘to determine whether the

petitioner has made a prima facie case for relief.’ [Citations.] If the petition and record in

the case establish conclusively that the defendant is ineligible for relief, the trial court may

dismiss the petition.” (Strong, supra, 13 Cal.5th at p. 708.)

       “While the trial court may look at the record of conviction after the appointment of

counsel to determine whether a petitioner has made a prima facie case for . . . relief, the

prima facie inquiry . . . is limited. Like the analogous prima facie inquiry in habeas corpus

proceedings, ‘ “the court takes petitioner’s factual allegations as true and makes a

preliminary assessment regarding whether the petitioner would be entitled to relief if his or

her factual allegations were proved. If so, the court must issue an order to show cause.” ’

[Citation.] ‘[A] court should not reject the petitioner’s factual allegations on credibility

grounds without first conducting an evidentiary hearing.’ ” (Lewis, supra, 11 Cal.5th at

p. 971.) “In reviewing any part of the record of conviction at this preliminary juncture, a

trial court should not engage in ‘factfinding involving the weighing of evidence or the

exercise of discretion.’ ” (Id. at p. 972.) “[T]he ‘prima facie bar was intentionally and

correctly set very low.’ ” (Ibid.)




                                                5
       Where a defendant’s “case was tried before both Banks and Clark . . . special

circumstance findings do not preclude him from making out a prima facie case for

resentencing under section 1172.6.” (Strong, supra, 13 Cal.5th at p. 721.) A court “err[s] in

concluding otherwise.” (Ibid.)

       If a defendant has made a prima facie showing of entitlement to relief, “ ‘the court

shall issue an order to show cause.’ ” (Strong, supra, 13 Cal.5th at p. 708.) “[T]he court

must [then] hold an evidentiary hearing at which the prosecution bears the burden of

proving, ‘beyond a reasonable doubt, that the petitioner is guilty of murder or attempted

murder’ under state law as amended by Senate Bill 1437. [Citation.] ‘A finding that there

is substantial evidence to support a conviction for murder, attempted murder, or

manslaughter is insufficient to prove, beyond a reasonable doubt, that the petitioner is

ineligible for resentencing.’ [Citation.] ‘If the prosecution fails to sustain its burden of

proof, the prior conviction, and any allegations and enhancements attached to the

conviction, shall be vacated and the petitioner shall be resentenced on the remaining

charges.’ ” (Id. at p. 709.)

       “[E]ffective January 1, 2022, the Legislature limited use of prior appellate opinions,

allowing trial judges to [only] ‘consider the procedural history of the case recited.’

[Citation.] . . . [I]ts specificity indicates the Legislature has decided trial judges should not

rely on the factual summaries contained in prior appellate decisions when a section 1170.95

petition reaches the stage of a full-fledged evidentiary hearing.” (People v. Clements (2022)

75 Cal.App.5th 276, 292.)



                                                6
       Here, the jury rendered the special murder circumstance findings before both Banks

and Clark were decided. With respect to those findings, “no judge or jury has ever found

the currently required degree of culpability . . . .” (Strong, supra, 13 Cal.5th at p. 718,

italics added.) Thus, as we originally determined, the special murder circumstance findings

did not, alone, render defendant ineligible for relief. Therefore, the court below erred in

denying defendant’s petition on that basis.

       However, we also determined, in reliance on this court’s prior opinion, that any error

was harmless since the record of conviction disclosed sufficient evidence to support a

finding that defendant was a major participant who acted with reckless indifference to

human life under Banks and Clark. “Neither the jury’s pre-Banks and Clark findings nor a

court’s later sufficiency of the evidence review amounts to the determination section 1172.6

requires, and neither set of findings supplies a basis to reject an otherwise adequate prima

facie showing and deny issuance of an order to show cause.” (Strong, supra, 13 Cal.5th at

p. 720.)

       Since the felony-murder special-circumstance findings here were made before Banks

and Clark, those findings alone do not render defendant ineligible for resentencing.

Moreover, this court’s previous review for sufficiency of the evidence was also inadequate

to support denial of resentencing at the prima facie stage. Therefore, as the People concede,

we must reverse the court’s order summarily denying defendant’s petition and remand the

matter for a new prima facie hearing.




                                                7
                                         DISPOSITION

       The order denying defendant's petition is reversed. The matter is remanded with

directions to hold a new prima facie hearing. We express no opinion on whether defendant

is entitled to relief following the hearing.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                                FIELDS
                                                                                         J.


We concur:


RAMIREZ
                         P. J.


RAPHAEL
                            J.




                                               8